
	
		II
		111th CONGRESS
		1st Session
		S. 2344
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain women’s
		  footwear covering the ankle, the height of which from the bottom of the outer
		  sole to the top of the upper exceeds 19 cm, with waterproof molded soles,
		  valued at more than $30 per pair.
	
	
		1.Certain women’s footwear
			 covering the ankle, the height of which from the bottom of the outer sole to
			 the top of the upper exceeds 19 cm, with waterproof molded soles, valued at
			 more than $30 per pair
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Women’s vulcanized footwear with waterproof molded soles, with
						uppers formed on a last (not molded or injected) of more than 70 percent
						natural rubber, covering the ankle but not covering the knee, the height of
						which from the bottom of the outer sole to the top of the upper exceeds 19 cm,
						designed to be worn in lieu of, but not over other footwear as a protection
						against water or cold or inclement weather, valued at more than $30 per pair
						(provided for in subheading 6401.92.90)FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
